department of the treasury internal_revenue_service washington d c date cc el gl br2 gl-806538-00 uilc number release date memorandum for northern california district_counsel sacramento from kathryn a zuba chief branch collection bankruptcy summonses subject waiver of levy while offer is pending this responds to your request dated date that we prereview your proposed advice on the below issues this document is not to be cited as precedent legend age a amount a amount b amount c issues can the service levy on a taxpayer’s pension_plan to fund an offer_in_compromise if so what language should be used for the taxpayer’s waiver of the prohibition of levy under sec_6331 can the service accept from a taxpayer a waiver of the right to receive a notice_of_intent_to_levy and the right to a collection_due_process_hearing does the taxpayer have equity in the pension_plan for purposes of determining the proper amount of an offer if the service can immediately obtain the funds in the plan by levy conclusions a levy on a pension_plan can only reach funds which the taxpayer can withdraw from the plan if the taxpayer is not entitled to immediately withdraw the funds then the service similarly cannot obtain immediate payment by levy gl-806538-00 - any waiver obtained should specifically enumerate the property to be levied upon a taxpayer may not waive the right to the notice_of_intent_to_levy but may waive the right to a collection_due_process_hearing if the service can obtain immediate payment by levy on the plan the taxpayer has equity in the plan for purposes of the offer background the taxpayer who is age a owes a tax_liability of approximately amount a the collection_period of limitation will expire on most of the tax_liability within two years he has approximately amount b in a forced-contribution retirement_plan which pursuant to the manual governing the plan cannot be withdrawn until he reaches age and he is retired however the plan_administrator will honor internal_revenue_service levies for payment of the delinquent taxes the taxpayer has submitted an offer_in_compromise in which he offers to pay amount c in full satisfaction of the tax_liability the funds would be obtained by a service levy on the pension_plan the revenue_officer has valued the equity in the pension_plan as zero for purposes of determining the proper offer amount the revenue_officer wants to accept the offer in conjunction with levying on the pension_plan to fund the offer to accomplish this the revenue_officer would like to obtain a taxpayer waiver of the prohibition on levy while the offer is pending and a waiver of the right to a collection_due_process cdp hearing the levy would then be issued and the funds in the taxpayer’s pension fund account would be turned over to the service we presume that it is intended that the service would hold these funds as a deposit until the offer is accepted see irm in your proposed advice you conclude that the prohibition on levy while an offer is pending can be waived in writing and that once a notice_of_intent_to_levy informing the taxpayer of the right to a cdp hearing is issued the taxpayer can waive in writing the prohibition of levy during the day period following the issuance of the cdp_notice finally you conclude that if the service can levy on the plan then the taxpayer should have access to the funds and the taxpayer accordingly has equity in his pension_plan law and analysis i levy on pension_plan sec_6331 authorizes the service to levy upon all property or rights to property of a taxpayer to collect delinquent taxes a levy extends only to property rights and obligations that exist at the time of levy sec_301_6331-1 thus funds in a retirement_plan that are currently being paid out to the taxpayer or which the taxpayer has a right to withdraw are reachable by levy additionally obligations exist for purposes of a levy when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date id if the taxpayer has a present right to payment at some time in the future the levy reaches that right revrul_55_210 1955_1_cb_544 however the service can only demand gl-806538-00 - payment in the future when the taxpayer’s right to payment ripens see irm the service’s right to payment as a result of a levy on a pension_plan is only as extensive as the taxpayer’s right to payment if the taxpayer is currently entitled to monthly payments the service is entitled to receive those monthly payments by levy see eg 32_f3d_180 5th cir if the taxpayer only has the right to receive payments at some future date eg upon retirement and or a specific age then the service is not entitled to receive any payments as a result of its levy until such future date in this case you have informed us that the taxpayer has no right to make an early withdrawal from his account there is therefore no current right to payment which the service’s levy can reach the levy can only reach the taxpayer’s right to distributions in the future upon his retirement in such circumstances the service should not levy on the pension_plan to obtain the funds which are to be used for a lump sum payment under the proposed offer if the taxpayer cannot withdraw the funds himself then he has no right to immediate payment which the service can obtain by levy if the plan_administrator is willing to honor an irs levy but is not willing to provide the same funds to the taxpayer then the administrator is mistaken as to the service’s levy authority we accordingly recommend that you revise your advice to indicate that the service should not levy unless the funds are available to the taxpayer ii waiver of levy prohibition during pendency of offer however since a case may arise where the service will be able to obtain pension_plan funds by levy we have some general comments regarding the waiver of the sec_6331 prohibition for offers pending on or made after date sec_6331 prohibits a levy with respect to any unpaid tax during the period that an offer-in-compromise by such person with respect to that tax is pending during the thirty days after a rejection of the offer by the service and if an appeal is filed within days of the rejection while the appeal is pending sec_6331 an offer becomes pending when it is accepted by the service for processing and is no longer pending after it is withdrawn by the taxpayer or it is accepted or rejected by the service sec_301 you have not however provided us with any specific information as to the plan rules and why the administrator will honor a levy but not a taxpayer withdrawal gl-806538-00 - 1t c f thus generally levies are prohibited while the service is evaluating whether the offer will be accepted or rejected sec_301_7122-1t f sec_6331 states that rules similar to the rules of sub sec_6331 - shall apply to sub sec_6331 sec_6331 permits a taxpayer to waive in writing the restrictions on levy while a refund proceeding is pending thus sec_6331 as incorporated by sec_6331 permits the taxpayer to waive in writing the restrictions on levy while an offer is pending you have proposed a waiver which states i we hereby state that i we agree to waive the prohibition under sec_6331 against the irs’s levying on my our property or rights to property this is a broad waiver which permits the service to levy on all assets of the taxpayer for the full amount of the tax_liability consistent with the purpose of the prohibition on levy to protect the taxpayer we believe that the waiver should be narrowly drafted to reference the particular entity and or asset to be levied upon eg the taxpayer's pension_plan account and to specify the dollar amount that the levy will be limited to eg the offer amount such a narrowly drafted waiver will prevent any possible misunderstandings on the part of the taxpayer or the service as to the intended scope of a waiver we believe that the draft waiver form you recommend is unnecessarily overbroad iii waiver of collection_due_process_hearing we also have some comments concerning the waiver of the right to a collection_due_process cdp hearing your proposed advice correctly concludes that a taxpayer may not waive the right to receive a sec_6330 notice but that a taxpayer may waive the 30-day period following the issuance of a cdp_notice during which the service is precluded from levying on a taxpayer’s property the reason given for this conclusion however is incorrect the proposed advice states that such a waiver is permitted by q a c-9 of sec_301_6330-1t c specifically the last sentence which permits taxpayers to waive some or all of the requirements regarding the contents of a notice_of_determination a notice_of_determination is not issued by appeals until after the requested cdp hearing is held the waiver discussed in your advice is one which waives the taxpayer’s right to receive a cdp hearing the waiver would be given by a we note that there is no statutory prohibition on levy after the offer is accepted since the offer is no longer pending with the service sec_6331 would not prohibit a levy on the taxpayer’s pension_plan after the offer is accepted and no waiver of the sec_6331 prohibition would be necessary to permit a levy after acceptance of the offer however neither the regulations concerning offers in compromise nor the internal_revenue_manual provisions governing offers in compromise address waivers of the prohibition on levy see sec_301_7122-1t f irm gl-806538-00 - taxpayer upon receipt of a cdp_notice this waiver occurs before any cdp hearing request is made and is not a waiver of the type being discussed in q a c-9 the reason why such waivers of the right to a hearing are permitted is because the service recognizes that taxpayers may waive any rights granted to them under the internal_revenue_code in this regard taxpayers were administratively permitted to waive their right to receive a notice_of_intent_to_levy under sec_6331 prior to the enactment of sec_6330 the notice_of_intent_to_levy required to be given under sec_6330 is similar to the notice_of_intent_to_levy required to be given under sec_6331 however the major difference between these provisions is that the sec_6330 notice also advises taxpayers of their right to a cdp hearing and if the sec_6330 notice is mailed the notice is required to be sent certified mail with a return receipt requested thus conceptually a taxpayer could waive a notice_of_intent_to_levy under sec_6330 however a waiver of a taxpayer’s cdp rights do implicate at least tangentially the provisions of section of the internal_revenue_service restructuring and reform act of that section prohibits service employees from requesting a taxpayer to waive the taxpayer’s right to bring a civil_action against the united_states or any service employee for any_action taken in connection with the internal revenue laws unless the taxpayer waives that right knowingly and voluntarily or that request is made in person and the taxpayer’s attorney or representative is present or the request is made in writing to the taxpayer’s attorney or representative taxpayers who waive their right to a cdp hearing do not receive a cdp hearing or a notice_of_determination by appeals from which they could otherwise seek court review accordingly the consequences of a waiver of the taxpayer’s right to a cdp hearing should be discussed with the taxpayer or the taxpayer’s representative if the taxpayer is represented in order to prevent any misunderstandings it is the service’s current practice to provide a taxpayer with a sec_6330 notice_of_intent_to_levy before accepting any waiver from that taxpayer of his right to obtain a cdp hearing we note that in contrast to the waiver of the prohibition of levy during the pendency of the offer the waiver of the taxpayer’s rights to a cdp hearing cannot be limited to specific property as a general matter under sec_6330 no levy may be made upon any property of a taxpayer for a particular tax and tax period until notice has been given to the taxpayer of both the service’s intention to levy and of the taxpayer’s right to a hearing with appeals the taxpayer’s rights under sec_6330 are with respect to the first levy that is proposed to be made for a particular tax and tax period the taxpayer is not entitled to either notification of intent to levy or to a hearing for any subsequent levy actions that may be necessary with respect to that particular tax and tax period more importantly for the purposes of this memorandum taxpayers are not entitled to separate cdp notification with respect to each asset or type of asset that they may possess accordingly any waiver of the right to a cdp hearing should be broadly worded so as to encompass all of the taxpayer’s assets gl-806538-00 - iv valuation of pension_plan finally we agree with your conclusion that if the plan_administrator will honor a service levy the pension_plan should not be valued as zero for purposes of the offer pursuant to the manual guidelines the taxpayer has equity in his forced-participation plan for purposes of determining the amount of the offer only if he has current access to the funds irm as discussed above the service can only obtain the funds by levy to fund the offer if the taxpayer has current access to the funds therefore pursuant to the manual guidelines it is inconsistent to value the plan as zero for purposes of the offer while at the same time agreeing to fund the offer by obtaining immediate payment of the pension_plan assets by levy we therefore recommend that you revise your proposed advice consistent with this memorandum this memorandum has been coordinated with the office of the chief branch cb s which has jurisdiction over cdp and levy issues please contact this office at if you have any questions or comments cc assistant regional_counsel gl western region chief branch cb s
